                         Case 2:19-cv-00242-RAH-SMD Document 1-1 Filed 04/04/19 Page 1 of 1

    IS 44 (Rev. 12/12)                                                 CIVIL COVER SHEET
    Thc JS 44 civil covcr shcct and thc information containcd herein neither rcplacc nor,supplement thc filing and service of pleadings or othcr papers as required by law, cxccpt as
    provided by local rules of cOurt. This form, approved by the JudiCial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEEINSTRUCTIONS ON NEXTPAGE OF MIS FORhf.)

    I. (a) PLAINTIFFS                                                                                  DEFENDANTS
CHARLES L. BURTON,JR.                                                                                             Department of Corrections, JEFFERSON DUNN,
                                                                                   RECE             gt            ioner
      (b) County of Residence of First Listed Plaintiff Escambia                                       County of Residence of First Listed Defendant
                            (EXCEPTIN U.S. PLAINTIFF CASES)
                                                                               2019 APR -Li            p
                                                                                                       NI)TE:
                                                                                                                  aND        (IN U.S. PLAINTIFF CASF.S ONLY)
                                                                                                                        CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                               THE TRACT OF LANDINVOLVED

      (C) AttOrneys(Firm Name, Address, and Telephone Number)                DEBRA P. NA( Ei4p6i.ditKnown)
Assistant Federal Defenders for the Middle District of Alabama, 817           Ui.S. DISTRI T COURT
South Court Street, Montgomery, Alabama 36104,(334)834-2099                  lHDOLE D I S T RICT ALA


    II. BASIS OF JURISDICTION(Place an "X"in One Box Only)                                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an "X"in One Boxfor Plaintiff
                                                                                                   (For Diversity Cases Only)                                    and One Boxfor Defendant)
0I        U.S. Government            X   3 Federal Question                                                                 PTF    DEF                                         PTF      DEF
            Plaintiff                        (U.S. Government Not a Parry)                    Citiien of This State         O 1    0 1      Incorporated or Principal Place     O 4 04
                                                                                                                                              of Business In This State

0 2 U.S. Government                  0 4 Diversity                                            Citizen of Another State      0 2     fl 2 Incorporated and Principal Place    0 5      05
       Defendant                           (Indicate Citizenship ofParties in Item III)                                                     of Business In Another State

                                                                                              Citizen or Subject of a       O 3    0 3      Foreign Nation                   0 6      06
                                                                                                Foreign Country
 EV. NATURE OF SUIT(Place an "X"in One Box On )
Illift. 4,TICO "CTm 72
                     ,1774-
                          aa ,77-..., ,,,..rn:TOR                                            ''''ZFORFEITURE/PENALTYce             .'A3ANKRUPTCY -`,124°' :&-.1.',OTHER STATUTES,Da•A
0 110 Insurance                PERSONAL INJURY                     PERSONAL INJURY            O 625 Drug Related Seizure      0 422 Appeal 28 USC 158        0
                                                                                                                                                     375 False Claims Act
0 120 Marine                 O 310 Airplane                      O 365 Personal Injury -            of Property 21 USC 881    O 423 Withdrateal              0
                                                                                                                                                     400 State Reappertionzilent
0 130 Miller Act             O 315 Airplane Product                     Product Liability     O 690 Otber                           28 USC 157               0
                                                                                                                                                     410 Antitrust
O 140 Negotiable Instrument         Liability                    O 367 Health Care/                                                                          O
                                                                                                                                                     430 Banks and Banking
O 150 Recovery ofOverpayment O 320 Assault, Libel &                    Pharmaceutical                                     ZaelPROPERTYHIG S                  O
                                                                                                                                                     450 Commerce
     & Enforcement of Jufigment     Slander                            Persenal Injtiry                                   O 820 Copyrighti                   O
                                                                                                                                                     460 Deportation
0 151 Medicare Act           O 330 Federal Entloyers'                  Priacluct Liability                                O 830 Patent                       O
                                                                                                                                                     470 Racketeer Influenced and
0 152 Recovery of Defaulted         Liability                    O 368 Asbestos Personal                                  O 840 Trademark                Comipt Organizations
      Student Loans          O 340 Marine                               Injury Product                                                             O 480 Consumer Credit
     (Excludes Veterans)     O 345 Marine Product                       Liability               '741:411ABOR 114M7aM ibn7SOC1AUSECURITY' .e.,,,,a O 490 Cable/Sat TV
                                                                                         iial'am,
0 153 Recovery ofOverpayment        Liability                     PERSONAL PROPERTY      O 710 Fair Labor Standards       O 861 HIA(1395f0         0 850 Securities/Commodities/
      of Veteran's Beneflts  O 350 Motor Vehicle                 O 370 Other Fraud                Act                     O 862 Black Lung(923)           Exchange
0 160 Stockholders' Suits    O 355 Motor Vehicle                 O 371 Truth in Lending  O 720 Labor/Management           O 863 DIWC/DIVAY(405(g)) O 890 Other Statutory Actions
0 190 Other Contract               Product Liability             O 380 Other Personal             Relations               O 864 SSID Title XVI                O
                                                                                                                                                     891 Agricultdrn1 Acts
O 195 Contract Product Liability
                             O 360 Other Personal                      Property Damage   O 740 Railway Labor Apt          O 865      BSI
                                                                                                                                     (405(g))      O 893 Environmental Matters
O 196 Franchise                    Injury                        0 385 Property Damage   O 751 Family and Medical                                  O 895 Freedom ofInformation
                             O 362 Personal Injury -                   Product Liahibty           Leave Act                                               Act
                                   Medical Malpractice                                   0 790 Other Lahor Litigaticin                             O 896 Arbitration
I
.2,11,2,11EPROPERTY:.41M-7 aliazCIVIDRIGHTSWW:Vt                 :TRISONERIETITIONS.,:i 0 791 Employee Retirement         a",,FEDERALTAX SUITSIN., O 899 Administrative Procedure
O 210 Land Condemnation      0 440 Other Civil Rights              Habeas Corpus:                Income Security Act      O 870 Takes(US.Plaintiff       Apt/Review or Appeal of
O 220 ForeclOsure            O 441 Voting                        O 463 Alien Detainee                                            or Defendant)           Agency Decision
0 230 Rent Lease & Ejectment 0 442 Emplciyment                   O 510 Motions to Vacate                                  O 871 IRSTlaird Party    O 950 Constitutionality of
0 240 Torts to Land          O 443 Housing/                           Sentence                                                  26 USC 7609              State Statutes
0 245 Tort Product Liability       Accommodations                O 530 General
O 290All Other Real Property O 445 Amer. w/Disabilities -        0 535 Death Penalty             INLMJGRATION7-:T.77-  -
                                   Employment                      Other                 0 462 Naturalization Application
                             O 446 Mier. w/Disabilities -        0 540 Mandamus & Other 0 465 Other In:migration
                                   Other                         g 550 Civil Rights              Actions
                             0 448 Education                     O 555 Prison Condition
                                                                 O 560 Civil Detainee -
                                                                      Conditions of
                                                                      Confinement
V. ORIGIN (Place an "X"in One Box Only)
X 1 Original   0 2 Rethoved frim                       O 3      Reinanded froth     . 0 4 ReinStated dr          O 5 Transferred from      O 6 Multidistrict
          Proceeding           State Court                      Appellate Court           Reopened                   Another District          Litigation
                                                                                                                     (sPecifv)
                                         Cite the U.S. Civil Stating under which you are filing me netiitejurisdietionaistatutes unless diversio9:
                                         42 U.S.C.     2000cc et seq.,42 U.S.C. S 1983 .
VI. CAUSE OF ACTION                      Brief description ofcause:
                     ViolatiOns offedefal statutes, federal constitution, and state constitution    __       __         _
VII. REQUESTED IN    1:11 CHECK IETHIS IS A CLASS ACTION          DEMAND S                       CHECK YES only ifdemanded in complaint:
     COMPLAINT:            UNDER RULE 23,F.R.Cv.P.                                               JURY DEMAND: 0 Yes X No
VIII. RELATED CASE(S)
                         (See inifructions):
      IF ANY                                 JUDGE                                          DOCKET NUMBER
DATE                                                                SIGNATURE OF ATTO         tut a F RECORD
         4pkr/ fr4 zo/                                                        -
FOROFFICRUSE                Y -

      RECEIPT #                   AMOUNT                                APPLYING IFP                                JUDGE                            MAG.JUDGE
